Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 3, 1974, convicting him of criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third and fifth degrees, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant urges, inter alia, that it was error to permit the prosecutor to cross-examine him, over objection, with respect to statements made by him to a representative of the Pretrial Services Agency in connection with an application to be released on his own recognizance, commonly known as an R O R statement. The Pretrial Services Agency, since June 3, 1973, has been Operating a program in New York City to assist criminal defendants in custody. The agency has the approval of the Criminal Justice Coordinating Council, its State counterpart, and of the Presiding Justices of the First and Second Departments; it functions in co-operation with the District Attorney’s Office and the Legal Aid Society. One of its projects is designed to assist newly arrested defendants, who cannot afford bail, to be released on their own recognizance. For this purpose, its interrogators obtain statements containing biographical data from defendants, prior to their arraignment, without first informing them of their Miranda rights or offering them the assistance of counsel. Where a defendant requests counsel, then and only then, he is informed that he may consult with an attorney when he "goes upstairs”. In our opinion, the prosecution should not use the statements of defendant obtained by the agency since they were obtained primarily for the purpose of determining whether defendant would be eligible for release on his own recognizance. Nevertheless, under the facts in this record, we do not believe that the use of such statements was so prejudicial as to require reversal under the rule enunciated in People v Crimmins (36 NY2d 230). Rabin, Acting P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.